Order, Supreme Court, New York County (Marcy Friedman, J.), entered February 6, 2003, which denied petitioner’s application to annul respondent Police Department’s revocation of petitioner’s premises pistol license, unanimously affirmed, without costs.
The application was properly denied upon petitioner’s admission that he removed the pistol from the address listed on the subject license without the express written permission of the commanding officer of the License Division, in violation of the geographical and use restrictions of the license (38 RCNY 5-23 [a] [1]; see Matter of Perrone v Bratton, 226 AD2d 150 [1996]). Concur—Andrias, J.P., Saxe, Sullivan and Gonzalez, JJ.